[Cite as In re M.N., 2014-Ohio-2009.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN THE MATTER OF:                                  :
                                                          CASE NOS. CA2013-12-135
        M.N., JR.                                  :                CA2013-12-136

                                                   :              DECISION
                                                                    5/12/2014
                                                   :

                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 12-D000738



David P. Fornshell, Warren County Prosecuting Attorney, Julie Kraft, 500 Justice Drive,
Lebanon, Ohio 45036, for appellee

Flanagan, Lieberman, Hoffman & Swaim, Sarah Michel, 15 West Fourth Street, Suite 100,
Dayton, Ohio 45402, for appellant, mother

Patrick E. McKnight, P.O. Box 621, Monroe, Ohio 45050, for appellant, father

Andrea Ostrowski, 25 East Central Avenue, Springboro, Ohio 45066, guardian ad litem



        Per Curiam.

        {¶ 1} This cause came on to be considered upon the notices of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, Juvenile Division, and upon briefs filed by
                                                                         Butler CA2013-12-135
                                                                                CA2013-12-136

appellants' counsel.

       {¶ 2} Counsel for appellants, father and mother of the minor child herein, have

separately filed briefs with this court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396 (1967). Although filed by different counsel appointed to individually represent the

respective parents, the briefs are similar in that both: (1) indicate that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellants upon which an assignment of error may be predicated; (2) list two

potential errors on behalf of each appellant "that might arguably support the appeal," Anders

at 744, 87 S.Ct. at 1400; (3) request that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement of

appellants' constitutional rights; (4) request permission to withdraw as counsel for each

appellant on the basis that the appeal is wholly frivolous; and (5) certify that a copy of both

the brief and motion to withdraw have been served upon each appellant.

       {¶ 3} Having allowed appellants sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellants' rights in the proceedings in the trial court. The respective motions of counsel for

appellants requesting to withdraw as counsel are granted, and these appeals are dismissed

for the reason that they are wholly frivolous.


       RINGLAND, P.J., HENDRICKSON and PIPER, JJ., concur.